DETAILED ACTION

1.	This Office Action is in response to the communications dated 08/27/2020.
Claims 1-16 are pending in this application.

Acknowledges

2.	Receipt is acknowledged of the following items from the Applicant.
	Information Disclosure Statement (IDS) filed on 08/27/2020.  The references cited on the PTOL 1449 form have been considered.

Specification

3.	The specification has been checked to the extent necessary to determine the presence of possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2015/0279787)
	Regarding claim 1, Kim discloses a semiconductor device comprising: 
	a substrate 100 (fig. 1B) having a first principal surface (upper surface) and a second principal surface (lower surface); 
	a semiconductor chip 300/310-350 disposed on the first principal surface; and 
	a plurality of electrode terminals 120 disposed on the second principal surface, wherein 
	the substrate 100 has a via interconnection (connecting upper bonding pads 110 to bottom bonding pads 110, see paras. 0054-0056) near a position at which an outer edge line (left most edge line) of the semiconductor chip 350 intersects an outer outline of the electrode terminal 120 (the leftmost contact terminal 120) farthest from a center of the substrate 100, 
	the electrode terminal 120 farthest from a center of the substrate being among the plurality of electrode terminals 120 overlapping the outer edge line in a predetermined condition as seen through the substrate from a direction perpendicular to the first principal surface, 
	the via interconnection connecting a first interconnection layer 110 (upper bonding pads 110, or circuit patterns, paras. 0054-0056) on a first principal surface-side 

	Regarding claim 2, Kim discloses the semiconductor device according to claim 1, wherein 26 4847-4731-3864.1Atty. Dkt. 114124-0394 the electrode terminals 120 each have an approximately circular shape in a plan view, and the predetermined condition includes an overlap of a circular arc part farther from the center of the substrate on the outer outline of the electrode terminal with the outer edge line.  See fig. 1B.

	Regarding claim 3, Kim discloses the semiconductor device according to claim 2, wherein the circular arc part is a portion having an angle smaller than 1800 with respect to a center of the electrode terminal on the outer outline of the electrode terminal.  
	See fig. 1B.  Note that this is just a matter of adjusting the position of the aligning guide 200 in the invention of Kim, and it would involve only routine skills in the art.

	Regarding claims 4, and/or 5, Kim discloses the semiconductor device according to claim 1, wherein the first interconnection layer includes a signal line across the farthest electrode terminal as seen through the first interconnection layer from the direction perpendicular to the first principal surface (see para. 0056), and 
	the via interconnection is disposed on either an outer side or on an inner side of the center of the substrate than the signal line as seen through the via interconnection from the direction perpendicular to the first principal surface (note that this is just a matter of choice of the designer to either position the via interconnection on the outer side or inner side of the center of the substrate, and it would involve only routines skills in the art).

	Regarding claims 6 and/or 7, Kim discloses the semiconductor device according to claim 4, wherein the first interconnection layer includes a signal line (para. 0056), across the farthest electrode terminal, and a reference line (power line, ground line, for example, see para. 0056), disposed either outside or inside of the signal line and extending along the signal line, as seen through the first interconnection layer from the direction perpendicular to the first principal surface (note that this is just a matter of choice of the designer to either position the reference line on the outer side or inner side of the signal line, and it would involve only routines skills in the art), and 
	the via interconnection connects the reference line to the second interconnection layer.  

	Regarding claim 8, Kim discloses the semiconductor device according to claim 1, wherein the substrate 100 further includes a core layer disposed between the first interconnection layer and the second interconnection layer and penetrated by the via interconnection, and the via interconnection being higher in elastic modulus than the core layer.  See paras. 0054, 0056.

	Regarding claim 9, Kim discloses the semiconductor device according to claim 8, wherein the via interconnection has an approximately cylindrical shape having a closed bottom surface, and the substrate further includes a reinforcing member disposed in a  It is also noted that the via interconnection can be well known to have various shapes, especially cylindrical shape, and to have liner/barrier/reinforcing layer covering its surface to prevent it from being damaged/infected by the surrounding substrate material.

	Regarding claim 10, Kim discloses the semiconductor device according to claim 1, wherein the electrode terminals 120 comprise solder bumps.  See fig. 1B.

	Regarding claim 11, Kim discloses the semiconductor device according to claim 1, wherein the electrode terminals have a generally columnar shape.  See fig. 1B.  Note that this is just a matter of selecting a shape for an element, and it would involve only routine skills in the art.

	Regarding claim 12, Kim discloses the semiconductor device according to claim 1, wherein a lower portion of the via connection comprises metal.  Note that this is well known in the art.  See also paras. 0054-0056.  

	Regarding claim 13, Kim discloses the semiconductor device according to claim 1, wherein the substrate further includes a core layer disposed between the first interconnection layer and the second interconnection layer and penetrated by the via interconnection, and a reinforcing member disposed in a hole portion formed inside of the via interconnection.  See the rejection of claim 9.

	Regarding claim 14, Kim discloses the semiconductor device according to claim 13, wherein the reinforcing member buries the hole portion.  See the rejection of claim 9.

	Regarding claims 15, and 16, Kim discloses the device comprising all claimed limitations.  See the rejection of claim 9.

Conclusion

6.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/Primary Examiner, Art Unit 2818                                                                                                                                                                                                        October 22, 2021